Upon consideration of the notice of appeal, filed by Defendant on the 20th day of August 2004 in this matter, to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed ex mero motu by order of the Court in conference, this the 6th day of October 2004."
Upon consideration of the petition filed by Defendant on the 2nd day of September 2004 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 6th day of October 2004."